           Case 1:16-cr-00397-LTS Document 383 Filed 05/06/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                  No. 16-CR-397-LTS

HAROLD HILL,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Defendant’s second motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Docket Entry No. 382.) The Government must file

its written response to the foregoing application by May 14, 2020, at 4:00 p.m. A complete,

unredacted courtesy copy must be provided to defense counsel and emailed to Chambers via

SwainNYSDCorresp@nysd.uscourts.gov. Any reply, which must state whether the defendant,

after consultation with counsel, consents to waive his appearance for a telephonic hearing to be

conducted by the Court with counsel, must be filed by May 19, 2020, at 5:00 p.m.

                 Medical or other confidential personal information may be redacted from the

versions filed on ECF of the parties’ submissions. The parties must deliver unredacted copies of

any redacted filings to the drop box located in the lobby of the Daniel Patrick Moynihan




ORD SETTING BRIEFING SCHEDULE FOR SECOND MTN FOR COMPASSIONATE RELEASE.DOCX    VERSION MAY 6, 2020
                                                 1
         Case 1:16-cr-00397-LTS Document 383 Filed 05/06/20 Page 2 of 2



Courthouse as soon as is practicable after the COVID-19 pandemic local travel restrictions are

lifted, and in any event no later than July 17, 2020.

       SO ORDERED.

Dated: New York, New York
       May 6, 2020

                                                           _/s/ Laura Taylor Swain_____
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge




ORD SETTING BRIEFING SCHEDULE FOR SECOND MTN FOR COMPASSIONATE RELEASE.DOCX   VERSION MAY 6, 2020
                                                 2
